1    THE WILLIAMS LAW GROUP
2
     Andrew Williams, Esq.
     Attorney for Plaintiff
3    6273 Sunset Drive
     Suite D3
4
     South Miami, Florida 33143
5    Telephone: (253) 970-1683
     CA Bar No. 310526
6    Email: Andrew@TheWilliamsLG.com
     Secondary Email: WilliamsLawFlorida@gmail.com
7

8
     Attorney for Plaintiff, LENORA ANTOINETTE STINES

9

10                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
11
                                                  Case No.: 2:20-cv-05364-FMO (RAOx)
12   LENORA ANTOINETTE STINES, an individual, )
              Plaintiff,                        ) [CORRECTED] PROOF OF SERVICE ON
13   vs.                                        ) SHAWN CARTER
                                                )
14   BJC TOURING, INC., a Delaware corporation; )
     BEYONCE KNOWLES-CARTER, an individual; )
15   SHAWN CARTER, an individual; and           )
     DOES 1 through 100, inclusive              )
16                                              )
                Defendants.                     )
17                                              )
                                                )
18                                              )
19
           COMES NOW Plaintiff, by and through undersigned counsel, and hereby files this Proof of
20

21   Service on Defendant SHAWN CARTER.

22
        Dated: November 2, 2020                                 s/Andrew Williams
23

24

25

26

27

28




                                         PROOF OF SERVICE - 1
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                     TELEPHONE NUMBER                  FOR COURT USE ONLY
  Andrew Williams SBN 310526                                                (253) 970-1683
  The Williams Law Group
  6273 Sunset Dr Apt 3D
  South Miami, FL 33143
  ATTORNEY FOR Plaintiff

  CENTRAL DISTRICT, LOS ANGELES - ROYBAL BLDG
  255 East Temple St.
  Los Angeles, CA 90012

  SHORT TITLE OF CASE:
  Stines, Lenora Antoinette v. Carter, Shawn

  DATE:                    TIME:                    DEP./DIV.                                             CASE NUMBER:
                                                                                                          2:20-cv-05364-FMO-RAO

                                        Declaration of Service                                            Ref. No. or File No:
                                                                                                          Stines


                                                          United States District Court

I certify that I am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that I served the:
Summons and Complaint for Shawn Carter;

On: Shawn Carter

I served the summons at:

454 Cuesta Way Los Angeles, CA 90077

On: 10/26/2020                Date: 02:24 PM

In the above mentioned action by substituted service and leaving with
John Doe (Gender: M Age: 50 Height: 5'6 Weight: 150 Race: Caucasian Hair: Brown Other: ) - Co - Occupant

A declaration of diligence and/or mailing is attached if applicable

Person attempting service:

  a. Name: Erick Martin Salas
  b. Address: 5437 Laurel Canyon Blvd. Suite 112, Valley Village, CA 91607
  c. Telephone number: 888-962-9696
  d. The fee for this service was: 95.00
  e. I am an independent contractor:


I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                      Erick Martin Salas                         Date: 10/28/2020




                                                                Declaration of Service                                     Invoice #: 3953270-01
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                    TELEPHONE NUMBER                  FOR COURT USE ONLY
  Andrew Williams SBN 310526                                              (253) 970-1683
  The Williams Law Group
  6273 Sunset Dr Apt 3D
  South Miami FL 33143                                                    Ref. No. or File No.
  ATTORNEY FOR        Plaintiff                                           Stines

 UNITED STATES DISTRICT COURT - CENTRAL DISTRICT, LOS ANGELES - ROYBAL BLDG
 255 East Temple St.
 Los Angeles, CA 90012

 SHORT TITLE OF CASE:
 Stines, Lenora Antoinette v. Carter, Shawn


   INVOICE NO.              DATE:                TIME:                    DEP./DIV.                  CASE NUMBER:
   3953270-01                                                                                        2:20-cv-05364-FMO-RAO




                                                         United States District Court

                                                           Declaration of Diligence


Person to Serve: Shawn Carter

Documents Received:

Summons and Complaint for Shawn Carter;

  I, the undersigned, declare under penalty of perjury that I was on the date herein referred to over the age of 21 years and
not a party to the within entitled action. The following attempts were made to effect personal service:

Oct 21 2020      07:08PM   454 Cuesta Way , Los Angeles, CA 90077; There is no answer at residence address.
Oct 23 2020      10:05AM   454 Cuesta Way , Los Angeles, CA 90077; There is no answer at residence address.
Oct 25 2020      07:25PM   454 Cuesta Way , Los Angeles, CA 90077; There is no answer at residence address.
Oct 26 2020      02:24PM   454 Cuesta Way , Los Angeles, CA 90077; Sub-Served on co-occupant at the back of the
                           property in which the address is, 440 Amapola Lane, Los Angeles Ca 90077.




Person attempting service:
  a. Name: Erick Martin Salas
  b. Address: 5437 Laurel Canyon Blvd. Suite 112, Valley Village, CA 91607
  c. Telephone number: 888-962-9696
  d. The fee for this service was: 95.00
  e. I am:
  (3) [X] a registered CA process server:
          (i) [X] Independent Contractor
          (ii) Registration No.: 25520-13 Expires:
          (iii) County: Los Angeles




                                                                                                             CONTINUED ON NEXT PAGE


                                                          Declaration of Diligence
Billing Code: Stines
 PLAINTIFF/PETITIONER:               Lenora Antoinette Stines                                        CASE NUMBER:
                                                                                                     2:20-cv-05364-FMO-RAO
 DEFENDANT/RESPONDENT:               Shawn Carter




   I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
the return of service and statement of fees is true and correct.




10/28/2020

Erick Martin Salas                                                                 >

                                                          Declaration of Diligence
Billing Code: Stines
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                  TELEPHONE NUMBER                     FOR COURT USE ONLY
  Andrew Williams SBN 310526                                             (253) 970-1683
  The Williams Law Group
  6273 Sunset Dr Apt 3D
  South Miami, FL 33143
  ATTORNEY FOR Plaintiff

  CENTRAL DISTRICT, LOS ANGELES - ROYBAL BLDG
  255 East Temple St.
  Los Angeles, CA 90012

  SHORT TITLE OF CASE:
  Stines, Lenora Antoinette v. Carter, Shawn

  DATE:                    TIME:                   DEP./DIV.                                              CASE NUMBER:
                                                                                                          2:20-cv-05364-FMO-RAO

                                   Declaration of Service by Mail                                         Ref. No. or File No:
                                                                                                          Stines


                                                         United States District Court

I, the undersigned, declare under penalty of perjury that I was on the date herein referred to over the age of 21 years andnot a party to the
within entitled action.

On 10/26/2020, I served the within:
Summons and Complaint for Shawn Carter;

On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid for first class
in the United States mail at: Van Nuys, California, addressed as follows:


Shawn Carter
454 Cuesta Way Los Angeles, CA 90077




Declarant:

  a. Name: Erick Martin Salas
  b. Address: 5437 Laurel Canyon Blvd. Suite 112, Valley Village, CA 91607
  c. Telephone number: 888-962-9696
  d. The fee for this service was: 95.00


I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                    Erick Martin Salas                           Date: 10/28/2020




                                                         Declaration of Service by Mail                                    Invoice #: 3953270-01
